Citation Nr: 1035864	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1959 to March 
1963.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

An October 2009 Board decision denied a claim for nonservice-
connected pension, and granted a petition to reopen service 
connection for residuals of a left knee shrapnel injury. The 
underlying claim for service connection and a TDIU claim were 
both remanded for further evidentiary development. 

After completion of the requested development, a March 2010 
Decision Review Officer (DRO) decision of the RO granted service 
connection for osteoarthritis with chondromalacia patellae, left 
knee, and a 10 percent rating, effective August 5, 2003. 

The issue of entitlement to a higher initial rating than 
10 percent for the now service-connected left knee 
disability has been raised in the August 2010 Informal 
Hearing Presentation submitted by the Veteran's designated 
representative. This matter has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ). Therefore, the 
Board does not have jurisdiction over it, and the claim is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.







REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2010). 

Following the March 2010 DRO rating decision during pendency of 
this appeal, service connection has been granted for 
osteoarthritis with chondromalacia patellae, left knee, with an 
assigned 10 percent disability rating. Also, the Veteran 
previously has been adjudicated service-connected for residuals 
of a fracture, right fifth toe, with an assigned 10 percent 
evaluation. There are no other current service-connected 
disabilities. Accordingly, the schedular criteria of 38 C.F.R. § 
4.16(a)    for the assignment of a TDIU are not met. The Veteran 
does not have one service-connected connected disability rated at 
60 percent, nor does he have one service-connected disability 
rated at 40 percent with total service-connected disability rated                       
at minimum 70 percent. Even so, the Veteran may still establish 
entitlement to a TDIU on an extraschedular basis, through showing 
case circumstances that present such an exception or unusual 
disability picture as to render inapplicable the regular 
schedular criteria. See 38 C.F.R. § 4.16(b). To this effect, 
further development is deemed warranted. 



The current medical record does not resolve the matter of whether 
the Veteran is incapable of gainful employment due to the impact 
of his service-connected orthopedic disabilities. Therefore, a VA 
general medical examination and opinion should be obtained to 
address this subject. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).  

Moreover, there are outstanding VA treatment records to acquire 
relevant to this claim. The Veteran has described having 
undergone orthopedic treatment at the Brick Community Based 
Outpatient Clinic (CBOC) in Brick, New Jersey for a period of 
more than 13 years. The RO/AMC should obtain all available 
corresponding medical records and associate them with the claims 
file.                      Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA 
will undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Finally, as set forth above, the Board has referred directly to 
the RO the claim for  an increased rating for service-connected 
osteoarthritis with chondromalacia patellae, left knee. The 
disposition of this increased rating claim is directly relevant 
to the outcome of the instant claim for a TDIU, inasmuch as it 
may determine whether the Veteran satisfies the schedular 
criteria for a TDIU. Thus, the claim for increased rating is 
"inextricably intertwined" with the issue of a TDIU, and the 
disposition of the TDIU claim must therefore be deferred pending 
resolution of this preliminary matter. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). See also Parker v. Brown, 7 Vet. 
App. 116 (1994).




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the James J. 
Howard Community Clinic in Brick, New Jersey, 
and request copies of all available records 
of treatment from that facility dated since 
1997. All records and responses received 
should be associated with the claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA general medical examination. The claims 
folder must be made available for the 
examiner to review. The examiner is then 
requested to provide an opinion as to whether          
the Veteran is incapable of securing and 
maintaining substantially gainful employment 
due to the severity of one or more of his 
service-connected disabilities.                
In providing the requested determination, the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
disabilities,          as distinguished from 
any nonservice-connected physical or mental 
condition. The requested opinion must also 
take into consideration the relevant 
employment history, or lack thereof. If an 
opinion cannot be rendered without resorting 
to pure speculation, please explain why this             
is not possible.

3.	The RO/AMC should then review the claims 
file.           If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).


4.	Thereafter, the RO/AMC should readjudicate 
the claim of entitlement to a TDIU, based 
upon all additional evidence received, but 
not before the adjudication of the issue 
referred to the RO of entitlement to an 
increased rating for a left knee disability. 
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before  the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)










This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2010).



